             Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 1 of 8




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                       NO. CR-18-00422-PHX-SMB

12                       Plaintiff,                  DEFENDANTS’ REPLY IN FURTHER
     vs.                                             SUPPORT OF DEFENDANTS’ MOTION
13
                                                     TO SUPPRESS (Doc. 778)
14   Michael Lacey, et al.,
                                                     (Oral argument requested)
15                     Defendants.
16

17

18          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
19   Joye Vaught, by and through their undersigned attorneys, submit the instant reply memorandum
20   in further support of their Motion to Suppress (“Motion”) (Doc. 778.)1 In this Motion,
21   Defendants challenged the warrants used to obtain email from email accounts held by Carl Ferrer
22   under the Ferrer-Google Warrant (issued under Arizona Docket No. 16-305 MB), and the
23   Defendants and others under the Warrant for CA-AG Data (issued under Eastern District of
24

25

26
     1
             For consistency, the instant reply will use the designations and abbreviations set
27   forth in the Motion.
28
               Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 2 of 8




 1   California Docket No. 17-SW-0275 AC) (collectively, the “Warrants”).2              In particular,
 2   Defendants asserted that the Warrants are facially invalid because the underlying affidavits
 3   contain no factual information that would have enabled the issuing magistrate to engage in the
 4   required neutral, detached, and independent determination as to probable cause. Alternatively,
 5   Defendants asserted that the affidavits contained material misstatements and omissions such that
 6   a hearing under Franks v. Delaware, 438 U.S. 154 (1978) is required.
 7          The government filed a combined opposition to this Motion and others (“Opposition”)
 8   (Doc. 811). With respect to this particular Motion, the government has given this Court no
 9   reason to deny the Motion. As set forth in greater detail below, this Court should grant the
10   Motion.
11                                        ARGUMENT
     I.     All evidence (and derivative evidence) obtained from execution of the Warrants
12          should be suppressed because the issuing magistrate lacked a substantial basis to
            find probable cause.
13

14          A.     The affidavits lacked sufficient factual information to enable the issuing
                   magistrate to make an independent, neutral, and detached probable-cause
15                 determination.
16          This Court should enter an order suppressing all evidence (and derivative evidence)
17   obtained from execution of the Warrants because the issuing magistrate lacked a substantial basis
18   to find probable cause. The affidavits that Fryberger submitted in connection with the
19   applications for the Warrants were similarly lacking. She stated that she had probable cause to
20   believe that Backpage violated 18 U.S.C. §§ 1952 and 1956. (Doc. 778-2 at ¶ 3; Doc. 778-4 at
21   ¶ 3.) Her purported factual basis for this allegation is her claim that “most” of “the paid
22   advertisements” were for prostitution, “most” of “the individuals advertising those services have
23   no other legitimate source of income,” and that “most” of “the money used to pay for those
24
     2
            Additionally, because Defendants had not yet located or reviewed a third warrant,
25   issued by this Court, to obtain information from various email accounts in 2018 at the time
26   they filed their substantive motions, Defendants expressly reserved the right to file a
     motion challenging that warrant upon review of it. The challenges to that warrant will be
27   addressed in a separate motion.
28                                                  2
               Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 3 of 8




 1   advertisements” was derived from illegal prostitution in violation of the Travel Act. (Doc. 778-
 2   2 at ¶ 10; Doc. 778-4 at ¶ 10.) Notably, the affidavits provided no information to allow the
 3   magistrate to assess whether Fryberger had any factual basis for the sweeping allegations
 4   she made about millions of ads posted to Backpage.com, the users who posted those ads,
 5   the activities engaged in by those users, or the financial circumstances of those users.
 6   Moreover, even if Fryberger had a factual basis to make those sweeping allegations, the
 7   Fryberger Affidavit makes no allegations that Defendants knew what Fryberger claims to
 8   have known about the millions of ads, the users who posted them, and the like.
 9            Equally troubling, rather than provide factual information based on her own
10   investigation and observations, Fryberger quoted from the purported findings of other
11   investigatory bodies, the majority of which was nothing more than rank hearsay. (Doc. 778-
12   2 at ¶¶ 32-87, 118-122; Doc. 778-4 at ¶¶ 23-105.) Moreover, the affidavits (1) contained
13   conclusory rather than factual information; (2) had no allegations concerning the heightened
14   mens rea necessary to hold a website publisher criminally liable for third-party speech; and (3)
15   had no allegations concerning the Defendants’ purported intent to facilitate/promote a “business
16   enterprise” involving prostitution. (Doc. 778 at 11-12.)
17            Further, she referenced three ads that she claimed “appear[ed] to be criminal on their
18   face.” (Doc. 778-2 at ¶¶ 88-98.) She casted aspersions on Backpage for permitting lawful
19   categories of adult speech advertisements, such as “adult jobs,” “body rubs,” “domination &
20   fetish,” “escorts,” “male escorts,” “phone & websites,” “strippers/strip clubs,” and “transsexual
21   escorts.” (Doc. 778-4 ¶ 19.)
22            Each of these shortcomings, on their own, deprived the issuing magistrate of the ability
23   to conduct a neutral, detached, and independent determination on probable cause. (Doc. 778 at
24   8-12.)
25            B.     The government’s Opposition does nothing to bolster the flimsy affidavits.
26            The government’s entire defense of these patently insufficient affidavits is that there is
27   no problem with the government’s citation to the findings of other investigatory bodies because
28                                                    3
             Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 4 of 8




 1   those purported findings are the equivalent of “facts learned throughout the scope of the
 2   investigation, including other law enforcement investigations related to Backpage, the PSI and
 3   civil cases where Backpage was a litigant.” (Opp’n at 13.)3 The Ninth Circuit has said
 4   otherwise.
 5          In particular, the Ninth Circuit has explained that the basis for probable cause must be
 6   contained within the application without reference to outside information.      United States v.
 7   Rubio, 727 F.2d 786, 795 (9th Cir. 1984) (“The facts upon which the magistrate bases his
 8   probable cause determination must appear within the four corners of the warrant affidavit;
 9   the warrant cannot be supported by outside information.”). A warrant affidavit’s recitation
10   of the findings of another body “whose function differs substantially from the magistrate’s”
11   is insufficient to establish probable cause. See id. (“[W]arrant affidavit’s mere recitation of
12   the indictment is precisely that—the conclusion of another body, and a body whose function
13   differs substantially from the magistrate’s constitutional duty to assess probable cause.”).
14   Thus, the purported factual findings of a law enforcement agency, legislature, or civil litigant
15   cannot serve as a proxy for a probable cause determination by a magistrate issuing a warrant.
16   Indeed, if the government wanted the magistrate to consider evidence presented during an
17   unrelated proceeding or investigation, the government had the obligation to present that
18   evidence in its warrant application. Cf. id.
19

20

21   3
             In passing, and in connection with its response to other motions, the government claims
     that the affidavits were sufficient notwithstanding the fact that they lacked any factual
22   information concerning the heightened scienter necessary to hold a publisher responsible for
23   third-party speech and the intent to facilitate/promote a “business enterprise” involving
     prostitution because there is no requirement to provide such factual information. (Opp’n at
24   10.) Defendants maintain that the government must establish heightened intent on both issues
     to obtain a conviction against these Defendants for their operation of a classified advertisement
25   website. Thus, any search warrant that fails to contain factual information on these intent
     elements does not provide sufficient factual information to enable the issuing magistrate to make
26   a neutral, detached, and independent determination that there was a substantial basis to find
     probable cause.
27

28                                                  4
              Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 5 of 8




 1          Here, the magistrate lacked a substantial basis to find probable cause because the
 2   affidavits underlying the warrants provided no facts supporting the crimes allegedly
 3   committed by the Defendants. Rather than outlining facts known to the affiant as is required,
 4   the affidavits summarize findings from “largely publicized” prosecutions, the findings of an
 5   investigation conducted by another law enforcement office, the investigation and purported
 6   findings of a legislative body, and even the pre-trial allegations of civil litigants. See Rubio, 727
 7   F.2d at 795 (reversing convictions because search warrant affidavit that referred to the
 8   indictment “furnished no basis whatsoever for believing the defendants” had engaged in a
 9   pattern of racketeering); United States v. Bailey, 327 F. Supp. 802, 806 (N.D. Ill. 1979)
10   (denying order to compel defendants to provide government with handwriting exemplars
11   because government failed to establish probable cause and recognizing that “the finding of
12   probable cause for arrest of an individual that accrues from his being indicted does not . . .
13   become the equivalent of a finding of probable cause for a warrant to search that person’s
14   home, his car, or his business office”). In reaching those purported findings, each of those
15   bodies had a role that is not at all similar to the neutral, detached, and independent role of the
16   issuing magistrate to assess an application for probable cause. As a result, those purported
17   findings did not provide the issuing magistrate with a substantial basis to find probable cause,
18   which renders the warrants deficient and all evidence (and derivative evidence) obtained
19   therein subject to suppression.
20
     III.   Defendants are entitled to a Franks hearing because the Warrants contain
21          material misstatements and omissions.
22          Defendants moved for an order granting a hearing under Franks v. Delaware, 438 U.S.
23   154 (1978). In particular, they asserted that the Fryberger affidavits omitted material
24   information, including the failure to advise the issuing magistrate that:             (1) the First
25   Amendment protects online classified advertisement websites, including Backpage; (2) at the
26   time it sought these search warrants, the government knew that the novel legal theory upon
27   which it was proceeding had been rejected by every court that had considered it, including
28                                                    5
              Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 6 of 8




 1   rulings indicating that there can be no liability for publishing and editing third-party ads; (3)
 2   federal courts have expressly recognized that adult speech is protected; and (4) federal courts
 3   have expressly held that adult speech is not synonymous with prostitution or trafficking.
 4          The government claims that it was not required to inform the issuing magistrate about
 5   contrary rulings because it unilaterally decided that those rulings were “inapposite.” (Opp’n
 6   at 14.) Essentially, the government asserts that it has the ability to omit the fact that every
 7   court has rejected the government’s theory of a case, as long as the government thinks the
 8   prior rulings are “inapposite.” The government provides no support for this misstatement of
 9   its obligations. Indeed, the neutral, detached, and independent issuing magistrate, not the
10   government, must make a determination on a search warrant application and to do so, the
11   issuing magistrate needs complete information.
12          The government’s withholding of critical rulings is particularly troubling where, as
13   here, it asserts a novel theory of criminal liability that all prior courts had rejected. This
14   Court’s order denying Defendants’ Motion to Dismiss (Doc. 793) does not, as the government
15   claims, inoculate the government from its failure to inform the magistrate about critical
16   rulings because the proper inquiry is what the issuing magistrate knew at the time the warrants
17   were authorized, not what a later court decided at a different stage in a prosecution. See
18   Maryland v. Garrison, 480 U.S. 79, 85 (1987) (explaining that the “validity of a warrant must
19   be assessed on the basis of the information that the officers disclosed, or had a duty to discover
20   and to disclose, to the issuing Magistrate”).
21   /
22   /
23   /
24   /
25   /
26   /
27

28                                                   6
             Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 7 of 8




 1                                        CONCLUSION
 2         For all these reasons, this Court should: (1) suppress the evidence obtained from
 3   execution of the Ferrer-Google Warrant and Warrant for CA-AG Data and any evidence
 4   derived from them; and, to the extent required, (2) hold a Franks hearing for Defendants to
 5   demonstrate that the Ferrer-Google Warrant and Warrant for CA-AG Data contain material
 6   misstatements and omissions in violation of the Fourth Amendment.
 7
           RESPECTFULLY SUBMITTED,
 8
 9
     DATED: December 23, 2019          Paul J. Cambria, Jr.
10                                     Erin E. McCampbell
11
                                       LIPSITZ GREEN SCIME CAMBRIA LLP

12                                     By:    /s/ Paul J. Cambria, Jr.
                                              Paul J. Cambria, Jr.
13                                            Attorneys for Michael Lacey
14

15   DATED: December 23, 2019          Thomas H. Bienert, Jr.
                                       Whitney Z. Bernstein
16
                                       BIENERT KATZMAN, PLC
17
                                       By:    /s/ Whitney Z. Bernstein
18                                            Whitney Z. Bernstein
19                                            Attorneys for James Larkin

20
     DATED: December 23, 2019          Bruce Feder
21
                                       FEDER LAW OFFICE, P.A.
22
                                       By:    /s/ Bruce Feder
23                                            Bruce Feder
24                                            Attorneys for Scott Spear

25

26

27

28                                               7
              Case 2:18-cr-00422-SMB Document 828 Filed 12/23/19 Page 8 of 8




 1
     DATED: December 23, 2019             David Eisenberg
 2                                        DAVID EISENBERG, P.L.C.
 3                                        By:   /s/ David Eisenberg
 4                                              David Eisenberg
                                                Attorneys for Andrew Padilla
 5

 6
     DATED: December 23, 2019             Joy Bertrand
 7                                        JOY BERTRAND, ESQ.

 8                                        By:   /s/ Joy Bertrand
 9                                              Joy Bertrand
                                                Attorneys for Joye Vaught
10

11

12

13

14

15

16
     On December 23, 2019, a PDF version
17   of this document was filed with
18   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
19
     Of a Notice of Electronic Filing to the
20   Following CM/ECF registrants:
21
     Kevin Rapp, kevin.rapp@usdoj.gov
22   Reginald Jones, reginald.jones4@usdoj.gov
23   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
24
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
25   Patrick Reid, Patrick.Reid@usdoj.gov
26   Andrew Stone, andrew.stone@usdoj.gov
     Amanda Wick, Amanda.Wick@usdoj.gov
27

28                                                8
